The Court

were of opinion, that under the second count in the declaration, and the authorities and reasons urged in support of it, the plaintiff was entitled to a verdict. Every indorsement, they said, was a new undertaking, and gave negotiability when payable to order, and for value received, although the paper itself, on which the indorsement was made, was not originally negotiable. That this bill was sufficiently certain by reference, to bring it within the law of merchants. As to the first and last counts in the declaration, they expressly declared, that they did not mean to give any opinion on them, but would reserve themselves upon those points, until a case should occur where it would he necessary.
The Jury found a verdict agreeable to the opinion of the cóurt, but did not allow interest.